Citation Nr: 0315087	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected status post anterior cruciate ligament 
reconstruction and partial medial meniscectomy, left knee, on 
the basis of recurrent subluxation/lateral instability.  

2.  Propriety of an initial 10 percent evaluation for the 
veteran's service-connected status post anterior cruciate 
ligament reconstruction and partial medial meniscectomy, left 
knee, on the basis of degenerative arthritis with pain and 
limitation of motion.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
March 1986, and from January 1987 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
RO, which, in pertinent part, denied a claim for an 
evaluation in excess of 10 percent for service-connected left 
knee disorder.  A November 2000 rating decision denied a 
claim for an evaluation in excess of 10 percent for the left 
knee disorder on the basis of recurrent subluxation or 
lateral instability, but the RO granted a claim for a 
separate 10 percent rating for left knee disorder on the 
basis of arthritis with pain and limitation of motion.  As to 
the later favorable action, since the veteran appeals a 
rating initiated following an original award, the rating 
issue on appeal is not the result of a claim for increased 
entitlement, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the issues are characterized 
as on the front page of this Board decision.  

The Board also notes that while the veteran initially 
expressed disagreement with both a December 1999 and a 
November 2000 rating decision of the RO, regarding the 
evaluation of his service-connected right knee status post 
anterior cruciate ligament reconstruction, with meniscectomy 
and degenerative changes, the veteran failed to complete an 
appeal in reply to the RO's issuance of a statement of the 
case (SOC) in March 2001.  See Informal Hearing Presentation, 
dated April 3, 2003.  Accordingly, the evaluation of his 
right knee disorder is not on appeal at the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2002).  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims on appeal, 
obtained all relevant and available evidence identified by 
the veteran, and provided him appropriate VA medical 
examinations, all in an effort to assist him in 
substantiating his claims for VA compensation benefits.  

2.  Service-connected left knee status post anterior cruciate 
ligament reconstruction and partial medial meniscectomy, with 
degenerative joint disease, is manifested by no more than 
slight recurrent subluxation/lateral instability, although 
not shown on VA examination, an inability to squat fully, 
complaints of occasional locking of the knee joint and 
swelling, not shown on examination but considered in the 
evaluation.  

3.  Service-connected left knee status post anterior cruciate 
ligament reconstruction and partial medial meniscectomy, with 
degenerative joint disease, is also manifested by complaints 
of pain, but no crepitation on examination, limitation of 
motion of the left knee joint from 8 degrees of extension to 
90 degrees of flexion, with grimacing and guarding with any 
range of motion, and x-ray evidence of degenerative changes.  


CONCLUSIONS OF LAW

1.  The criteria for more than a 10 percent rating for 
service-connected status post anterior cruciate ligament 
reconstruction and partial medial meniscectomy, left knee, 
based on slight lateral instability of the left knee, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7,4.71a, Diagnostic Code 5257 (2002).  

2.  The criteria for more than a separate 10 percent 
evaluation for service-connected status post anterior 
cruciate ligament reconstruction and partial medial 
meniscectomy, left knee with degenerative joint disease, 
based on limitation of motion with pain due to arthritis, are 
not met during any portion of the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the claims 
addressed on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001), codified at 38 C.F.R. 
§ 3.159 (VCAA).  With regard to the left knee claims 
adjudicated on the merits herein, the veteran was provided 
adequate VA examinations a number of times, most recently in 
June 2000 and November 1999.  Additionally, all identified VA 
and private treatment records pertinent to the appeal have 
been obtained.  Accordingly, the Board finds that VA has met 
its duty to assist.  

As to these same claims, VA has also met VCAA's notice 
requirements: The December 1999 statement of the case (SOC) 
and November 2000 supplemental statement of the case (SSOC) 
clearly explain why the evidence submitted to date does not 
support the claims on appeal.  Additionally, the veteran was 
provided an opportunity for a personal hearing, either at the 
RO or before the Board, but he indicated that he did not want 
any such hearings.  In April 2002, both the veteran and his 
representative were given notice of VCAA, requesting that 
they identify any additional medical treatment or evidence to 
substantiate the claims on appeal.  Additionally, under 
separate correspondence of that same date, the RO also 
advised both the veteran and his representative that any 
additional evidence the veteran might want to submit could be 
sent directly to the Board in Washington, D.C.  No reply is 
of record from either the veteran or his representative.  An 
informal hearing presentation was submitted one year later, 
and this record is silent as to any additional necessary 
evidence.  The salient point is that the veteran, who is 
represented in the appeal, was afforded every opportunity to 
provide his sworn testimony and to submit evidence to 
substantiate his claims on appeal.  Moreover, a combination 
of the above correspondences, notices and development actions 


indicate that the veteran and his representative were advised 
of what sort of information and evidence was needed to 
support each of the claims on appeal, and what VA would do in 
response.  That is, the veteran was advised of the sort of 
evidence needed to prove his assertions on appeal, he was 
advised of what evidence or information he needed to submit 
to VA, and he was advised of what evidence VA was to obtain 
on its own, or in response to information provided by the 
veteran.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran has not argued that there has been an 
increase in severity of his service-connected left knee 
disorder since the time of his last VA examination in June 
2000.  Rather, he primarily argues that because the VA 
examiner noted that X-ray findings had progressed since prior 
studies of November 1999, an increased rating is warranted.  
Accordingly, another VA examination is not indicated at this 
time.  The Board concludes that VA has met both the duty to 
assist and notice provisions of VCAA, and that further 
development would serve no useful purpose.  

II.  The VA Rating Schedule - Knee Disorders.  

Disability evaluations are determined at VA by comparing the 
symptoms the veteran is presently experiencing for a 
particular service-connected disability with criteria set 
forth in VA's Schedule for Rating Disabilities, which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular VA diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may consider granting a higher rating in 
cases in which functional loss due to limited or 


excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This rule 
applies to the left knee claim on the basis of subluxation or 
lateral instability.  However, as noted in the Introduction 
section of this Board decision, the veteran has appealed an 
initial award of a separate 10 percent rating for his 
service-connection left knee disorder, on the basis of 
degenerative joint disease with both pain and limitation of 
motion.  Accordingly, as to that evaluation, the rule of 
Francisco does not apply, and consideration must be given to 
whether a higher rating is warranted for any period during 
the pendency of the appeal.  Id.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Controlling laws and regulations provide that traumatic and 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Under Diagnostic Code 5260 limitation of flexion of a knee is 
rated as 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, a 
10 


percent rating is assigned for limitation of extension of the 
knee to 10 degrees and a 20 percent rating is assigned for 
limitation of extension to 15 degrees.  A 30 percent rating 
is assigned for limitation of extension to 20 degrees and a 
40 percent rating is assigned if limitation of extension is 
shown to be to 30 degrees.  A 50 percent rating is assigned 
if limitation of extension is shown to be to 45 degrees.  
Additionally, a 40 percent or higher evaluation is assigned 
under Diagnostic Code 5256 for varying degrees of ankylosis 
of the knee.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent rating if the resulting 
impairment is "slight."  If these symptoms cause 
"moderate" impairment of the knee, a 20 percent rating is 
to be assigned.  A 30 percent rating is reserved for those 
situations in which the evidence demonstrates "severe" 
impairment with recurrent subluxation or lateral instability.  

The VA's Office of the General Counsel has provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities. Specifically, the General 
Counsel held that a claimant who has both painful arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 and 
VAOPGCPREC 09-98.  Specifically, General Counsel for VA, in 
an opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 which 
provides for instability. General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  General Counsel in 


VAOGCPREC 9-98 held that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability 
is shown, a veteran rated under Diagnostic Code 5257 can also 
be compensated under Diagnostic Code 5003 and vice versa.

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the United States Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups." Id.

Historically, a July 1991 RO rating decision established 
service connection for the veteran's inservice soft ball 
related knee injuries, with a left meniscal tear, and later 
medial meniscectomies.  At that time, the veteran's left knee 
disorder was rated as 10 percent disabling (see July 1991 RO 
rating decision) on the basis of arthritis and complaints of 
pain shown by the medical evidence.  See VA examination 
report of March 1991 showing minimal arthritis of the left 
knee. 

The veteran now reports left knee instability, limitation of 
motion, and pain on use, as to warrant, specifically, a 20 
percent evaluation under Diagnostic Code 5257 for moderate 
subluxation or lateral instability of the knee joint, 
separate from the 10 percent rating for degenerative 
arthritis with pain and limitation of motion.  The Board 
disagrees, based on the medical evidence.  

The Board can find no basis for an initial evaluation in 
excess of the present 10 percent rating due to arthritis with 
limitation of motion and pain, even with consideration of the 
veteran's complaints of pain on motion or use, including 
bending, of the left knee.  Ankylosis of the knee has not 
been shown on examination.  Left knee range of motion was 
shown on VA examination in June 2000 to be from 8 degrees of 
extension to 90 degrees of flexion.  Flexion limited to 90 
degrees does not warrant even a compensable evaluation under 
Diagnostic Code 5260.  Extension limited to 8 degrees most 
closely approximates, but falls just short of, the criteria 
for a 10 percent evaluation pursuant to Diagnostic Code 5261.  
Additionally, the veteran's left knee arthritis is shown on 
repeated VA examinations to include relatively minor 
findings, albeit "progressed" from prior examination most 
recently.  The veteran seems to assert that the 
"progression" of his arthritis on X-ray studies 
necessitates an increased rating under VA regulations.  This 
is incorrect: the veteran's left knee arthritis is rated, as 
detailed above, on the basis of limitation of motion and pain 
under Diagnostic Codes 5010, and 5260 and 5261.  An increase 
in his arthritis shown on recent X-ray studies does not 
necessarily demonstrate increased functional impairment.  
This is particularly true in light of the clinically 
demonstrated left knee range of motion studies on most recent 
VA examination-findings which do not more closely 
approximate the criteria for an evaluation in excess of 10 
percent.  During no portion of the appeal period (i.e., 
beginning August 31, 1998) have the requirements for a higher 
evaluation for arthritis with pain and limitation of motion 
been demonstrated.  Thus, the requirements for a staged 
rating are also not met.

The Board notes that the veteran is in receipt of a separate 
10 percent rating for joint instability, based not on any 
clinical finding of instability, but on his complaints of 
occasional locking of the knee joint and his difficulty on 
squatting on VA examination.  Significantly, the June 2000 VA 
examination report shows no instability of the left knee 
joint on examination, and McMurray's testing was negative 
bilaterally.  There was no observable deformity of the left 
knee joint , the patella was normal, and there was no 
crepitation.  The veteran was unable to squat fully.  
However,  the anterior and posterior cruciate ligaments and 
medial and lateral collateral ligaments of both knees were 
"stable."  

With consideration of 38 C.F.R. § 4.40 and 4.45, the Board 
disagrees with the veteran: no more than a 10 percent rating 
is warranted for his service-connected left 


knee disorder on the basis of arthritis with pain and 
limitation of motion or based on weakness or excess 
fatigability, and no more than a separate 10 percent rating 
is indicated for his left knee disorder, on the basis of any 
left knee instability.

Diagnostic Code 5258 regarding frequent episodes of locking 
pain and effusion of the joint can provide no basis for an 
increased rating.  Diagnostic Code 5258 provides for a 20 
percent rating for such symptomatology.  The veteran's left 
knee disorder is not shown to have any dislocated cartilage 
or effusion on most recent VA examination.  

While affording the veteran with every benefit of the doubt, 
the Board concludes that there is no basis for an evaluation 
in excess of a separate 10 percent rating under Diagnostic 
Code 5257 for slight instability, in accordance with 
VAOPGCPREC  23-97.  While he reports that his left knee locks 
and swells quite often, VA examination findings are rather 
limited-no instability is demonstrated on VA examination in 
June 2000.  Additionally, with regard to Diagnostic Code 
5257, the Court has held that this Diagnostic Code is not 
predicated on loss of range of motion, and that, as such, 
sections 4.40 and 4.45 are not for application.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left knee disability.  In this regard, 
the Board notes that there has been no showing that the left 
knee disorder has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise renders impracticable the 
application of the regular schedular standards.  The evidence 
indicates that the veteran receives some treatment for his 
left knee.  However, in the absence of evidence specifically 
pertaining to the degree of severity of service-connected 
left knee disability which might warrant extraschedular 
consideration, the Board finds that a remand for 
extraschedular consideration is not necessary in this case.  
See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

The claim for an evaluation in excess of 10 percent for 
service-connected status post anterior cruciate ligament 
reconstruction and partial medial meniscectomy, left knee, 
based on slight lateral instability of the left knee, is 
denied 

The claim for an evaluation in excess of a separate 10 
percent evaluation for service-connected status post anterior 
cruciate ligament reconstruction and partial medial 
meniscectomy, left knee, with degenerative joint disease, 
based on arthritis with limitation of motion and pain, is 
denied during the entire appeal period.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

